DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This application claims benefit of foreign application KR10-2019-0078679, filed July 1, 2019. 

Election/Restrictions
2.	Applicant’s election with traverse of Group II, claims 8-13 in the reply filed on April 27, 2022 is acknowledged.  Claims 1-7 and 14-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  No claims have been canceled. 
The traversal is on the grounds that there is no burden searching both groups, as a search for Group II would produce overlapping results with a search of Group I.  This is not found persuasive for several reasons.  First, the separate classification of the two groups is prima facie evidence of burden, which evidence has been rebutted.  Second, the search for the product claims (a composition and kit comprising graphene oxide, a duplex molecular beacon and a DNAzyme cofactor) is an entirely distinct search from the method claims, since the prior art which may be used to reject product claims are often entirely unrelated references which share common products.  For example, the duplex molecular beacons may be taught in art references for methods distinct from those claimed, such as for detection of target nucleic acids based on cleavage of probe molecules by the DNAzyme moiety of the molecular beacon that may then bind to a graphene oxide component, or related methods using a chemiluminescence mode of detection. 
	The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


4.	Claims 8-13 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Independent claim 8 recites “a method for detecting a target nucleic acid with an amplified detection signal, wherein a duplex molecular beacon is formed by complementarily conjugating a first single strand containing a target nucleic acid binding sequence and a second single strand containing a DNAzyme sequence at least in part, comprising the following steps:  obtaining a mixture by mixing a sample containing the target nucleic acid and the duplex molecular beacon; adding graphene oxide to the mixture; and obtaining a concentrated graphene oxide complex by filtering or separating the mixture”.  It is not clear if the clause in the preamble, “wherein a duplex molecular beacon is formed by complementarily conjugating a first single strand containing a target nucleic acid binding sequence and a second single strand containing a DNAzyme sequence at least in part”, is part of the active steps of the invention, or if the duplex molecular beacon is prepared separately and simply provided for the active steps.  In addition, it is not clear if the amplified colorimetric detection signal results from concentration of the graphene oxide complex, or by activity of the DNAzyme as part of the complex, as the function of the DNAzyme is not described in the claims.  Finally, it is not clear what level of amplified colorimetric detection signal represents a positive or negative result for detecting a target nucleic acid, and whether such detection is performed in an automated fashion by a device, or manually by the operator, such as by visual inspection. 

Subject Matter Free of the Prior Art
5.	Claims 8-13 are free of the prior art, as no prior art was found that teaches or suggests a method for detecting a target nucleic with an amplified detection signal as currently claimed.  The closest prior art of Luo et al. (Chem. Commun. (2012) 48:1126-1128) teaches methods for DNA detection using graphene oxide (GO) and a horseradish peroxidase-mimicking DNAzyme (HMDNAzyme) to provide an ultrasensitive GO-based chemiluminescence DNA biosensing platform (see Abstract and p. 1126, column 1, lines 1-11).  The method comprises a probe comprising a HMDNAzyme domain and a nucleic acid domain that is complementary and hybridizes with a target DNA, wherein in the absence of target DNA, the probe absorbs on GO which quenches or inhibits chemiluminescence and yields a weak chemiluminescent emission, whereas in the presence of the target DNA, the free probe hybridizes with the target DNA resulting in the formation of double-stranded DNA, causing the release of the probe from GO and resulting in significant chemiluminescent emission (p. 1126, column 2, line 1 to p. 1127, column 1, line 20 and Figures 1 and 2).  However, the methods of Luo are fundamentally different from the currently claimed invention, as the current invention is based on initial formation of a duplex molecular beacon wherein a first strand comprising a target binding element is hybridized with a complementary sequence of a second strand which also comprises a DNAzyme element, wherein a target nucleic acid then displaces the second strand, which is then free to bind to GO to form a GO complex.  The GO complex is then concentrated by filtering or separating the mixture to provide an amplified detection signal (compare Figure 1 of Luo and Figures 1 and 2 of the drawings of the disclosure).  Furthermore, the methods of Luo are based on detection by chemiluminescence, while the current invention is based on colorimetric detection.  
	Other references of particular interest to the currently claimed invention include Li et al. (U.S. Patent Pub. No 2016/0289733), Zhao et al. (Anal. Chem. (2011) 83:5062-5066, cited on IDS of 12/16/2020) and Wan et al. (Royal Society of Chemistry (2019) 55:3278-3281, cited on IDS of 12/16/2020).  However, these references, while teaching methods for biosensing of analytes using probes comprising DNAzyme elements and/or graphene oxide to bind single-stranded nucleic acid portions of the probe, fail to teach a method based on initial formation of a duplex molecular beacon wherein a first strand comprising a target binding element is hybridized with a complementary sequence of a second strand which also comprises a DNAzyme element, wherein a target nucleic acid then displaces the second strand, which is then free to bind to GO to form a GO complex, which is then concentrated by a filtering or separation step as currently claimed. 


Conclusion

6.	Claims 8-13 are rejected under 35 U.S.C. 112(b) as being indefinite.  However, claims 8-13 are free of the prior art, as discussed above. 

Correspondence

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to David C. Thomas whose telephone number is 571-272-3320 and whose fax number is 571-273-3320.  The examiner can normally be reached on 5 days, 9-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/David C Thomas/
Primary Examiner, Art Unit 1637